Citation Nr: 0716975	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-14 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than April 15, 1999, 
for the award of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD). 








ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

This matter was last before the Board in December 2004 when 
the veteran's PTSD evaluation was increased to 70 percent 
disabling and a total rating based on individual 
unemployability was granted.  In December 2004 rating 
decision, the RO effectuated the Board's decision; however, 
they granted a 100 percent schedular rating for the PTSD, 
effective April 15, 1999.

The veteran was represented by a private attorney throughout 
the majority of this appeal.  That attorney, however, is no 
longer recognized by the Board as a legal representative and 
the veteran was so advised via a letter dated in April 2007, 
to which he did not respond.  There is no indication that the 
veteran has secured new counsel or the assistance of a 
Veterans Service Organization.  Accordingly, the Board will 
proceed with adjudication of the present appeal with the 
veteran proceeding pro se.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, proper notification is necessary.

Particularly, the record does not show that in accordance 
with 38 C.F.R. § 3.159(b) the veteran has been notified in a 
letter of any information or evidence that is necessary to 
establish entitlement to an earlier effective date for an 
increased rating claim.  See 38 C.F.R. § 3.400(o)(2) 
(earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within 1 year from such date, otherwise, date of receipt of  
claim).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter that informs him of the information 
and evidence needed to substantiate and 
complete a claim of entitlement to an 
effective date earlier than April 15, 
1999, for the award of a 100 percent 
disability evaluation for PTSD.  The RO 
should inform the veteran which 
information and evidence, if any, that the 
veteran is to provide to VA, and which 
information and evidence, if any, that VA 
will attempt to obtain on behalf of the 
veteran.  The letter should also advise 
the veteran to submit any additional 
evidence that may pertain to the claim.

2.  Then, the RO should readjudicate the 
issue on appeal.  If the determination of 
this claim remains unfavorable to the 
veteran, the RO must issue a Supplemental 
Statement of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



